Upon this appeal we are called upon to review the action of the trial judge in setting aside a verdict as being excessive, and not the action of the jury in rendering the verdict, save as such review is necessarily incidental to a determination of the propriety of the judge's action. Loomis v. Perkins,70 Conn. 444, 446, 39 A. 797; McKone v. Schott,82 Conn. 70, 71, 72, Atl. 570.
The supervision which a presiding judge has over a verdict which may be rendered is an essential part of the jury system. Burr v. Harty, 75 Conn. 127,129, 52 A. 724; Howe v. Raymond, 74 Conn. 68,71, 49 A. 854; Fell v. Hancock Mut. Life Ins. Co.,76 Conn. 494, 496, 57 A. 175. "It tends to make jurors more careful in reaching their conclusions, and gives confidence to all suitors that the finding of the jury will not be affected by any improper motives. `Trial by jury' in the primary and usual sense of the term at the common law and in the American constitutions, is not merely a trial by a jury of twelve men before an officer vested with authority to cause them to be summoned and empanelled, to administer oaths to them *Page 225 
and to the constable in charge, and to enter judgment and issue execution on their verdict; but it is a trial by a jury of twelve men, in the presence and under the superintendence of a judge empowered to instruct them on the law and to advise them on the facts, and (except on an acquittal of a criminal charge) to set aside their verdict, if in his opinion it is against the law or the evidence." Howe v. Raymond, 74 Conn. 68,71, 49 A. 854; Capital Traction Co. v. Hof, 174 U.S. 1,13, 19 Sup. Ct. Rep. 580.
This judicial supervision involves the exercise of a legal discretion, and action by the court in its exercise will not be reviewed by this court unless it clearly appears that that discretion has been abused. Burr v.Harty, 75 Conn. 127, 129, 52 A. 724; Loomis v. Perkins,70 Conn. 444, 447, 39 A. 797; Chatfield v. Bunnell,69 Conn. 511, 521, 37 A. 1074.
In determining whether there has been such an abuse, "great weight is due to the action of the trial court, and every reasonable presumption should be given in favor of its correctness." Fell v. Hancock Mut. LifeIns. Co., 76 Conn. 494, 496, 57 A. 175; McKone v.Schott, 82 Conn. 70, 71, 72 A. 570; Loomis v.Perkins, 70 Conn. 444, 446, 39 A. 797; Chatfield v.Bunnell, 69 Conn. 511, 521, 37 A. 1074.
Where the question passed upon is one as to whether or not a verdict should be set aside as excessive, "a large discretion is of necessity vested in the trial court, and only in cases where that discretion is unreasonably exercised ought the action of the trial court to be set aside." Gray v. Fanning, 73 Conn. 115, 117,46 A. 831; Case v. Connecticut Co., 85 Conn. 711,83 A. 1020.
This record does not disclose an unreasonable use of the judicial discretion.
   There is no error.